Citation Nr: 1130377	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-30 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for loss of left kidney function.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Reno, Nevada which denied entitlement to benefits under 38 U.S.C.A. § 1151.

In May 2011 a Board hearing was held before the undersigned; the transcript is of record.  No testimony was provided and no new evidence was submitted.  The Veteran's representative requested that a decision be made based on the evidence of record.  

The issue has been recharacterized to comport with the evidence of record.


FINDING OF FACT

There is no competent evidence of record to support the Veteran's assertion that he has lost function of his left kidney because of prescribed medicine which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for loss of left kidney function have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 513A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.361 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

A May 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA opinion was obtained in May 2010; the Veteran has not argued, and the record does not reflect, that this opinion was inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner did not perform an examination, but reviewed the claims file in its entirety.  The opinions expressed rely on a records review, not current findings, and so physical examination was not required.  The opinion was based on thorough review of the medical evidence and supported by sound rationale and explanation. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




Analysis

In pertinent part, the current version of 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and --

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA compares a veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treat-ment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and that he or she had an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the his or her additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he has left kidney function loss due to taking cholesterol lowering medications (statin) as prescribed by the VA.

In May 2010 a VA examiner thoroughly reviewed the entire medical record.  The record shows that the Veteran was diagnosed with hyperlipidemia in 2003 and was started on statin medication to lower his cholesterol.  No complaints or complications were reported until, in February 2008, the Veteran complained of back pain and was concerned that it might be a kidney problem so he stopped taking his medicine for seven days.  The physician advised that his recent lab tests showed his low density lipoprotein (LDL) was not at goal and his kidney function was normal.  In April 2008 the Veteran again complained about lower back pain and that he thought Crestor could have harmed his kidneys.  The physician advised that his kidney function was normal based on his lab test the prior month. 

In April 2008 the Veteran had an abdominal aortic aneurysm repaired at the Loma Linda VA hospital.  The Veteran had diagnoses at that time of atherosclerotic vascular disease, hypertension, hyperlipidemia, coronary artery disease and active smoker.  

In April 2009 the Veteran underwent unsuccessful surgery to correct the left renal artery stenosis. 

The Veteran currently has atrophic left kidney due to left renal artery stenosis, which the VA examiner found to be due to atherosclerotic vascular disease.

The examiner reported that the Veteran's medical records show that he has been on different medications in an attempt to lower his cholesterol level.  He underwent surgery to repair an abdominal aorta aneurysm where the left renal artery stenosis was found.  There was an unsuccessful attempt to perform an angioplasty of the left renal artery.  Subsequent treatment records note possible atrophic left kidney with likely total renal artery occlusion.  The laboratory findings show chronic kidney disease stage III.  

The examiner opined that the Veteran's chronic kidney disease is not caused by or a result of the use of cholesterol lowering medications.  The Veteran's chronic kidney disease is not a consequence of any treatment he was provided and there is no additional disability or aggravation of the condition caused by or a result of the continuance of medication or other medical intervention or treatment of this patient.  The examiner explained that the Veteran's atrophic left kidney is due to atherosclerotic vascular disease which he has in the left renal artery.  The Veteran has diffuse atherosclerotic vascular disease in other systems including coronary artery disease, and the aortic aneurysm was also caused by atherosclerotic vascular disease.  The examiner opined that the Veteran has atherosclerotic vascular disease because of hypertension, smoking, hyperlipidemia, male gender and age over 60.  

The Veteran was treated with statin type medications to try to reduce the hyperlipidemia risk factor several years before the renal artery stenosis developed but he kept stopping the medication because he believed he had back pain due to it, and that the back pain represented kidney damage due to the statin medications.  The record shows multiple attempts to get the Veteran to stop smoking but he would not.  

The examiner noted that there is no evidence that the Veteran has any formal medical education, and that it is a fairly common misconception in the lay public that kidney disease might be related to back pain, but that renal artery stenosis and chronic renal failure from other metabolic causes such as hypertension and diabetes, do not cause "kidney" pain or back pain.  The types of kidney conditions that may cause pain are kidney stones and kidney infections.  There is no evidence that the Veteran has any type of kidney disease that would cause pain.

The examiner explained that the Veteran's fears were likely based on data disseminated by the media and legal community that there have been some rare instances of a condition called rhabdomyolysis related to statin medications.  This condition is an actual breakdown of muscle tissue diffusely in the body, leading to multiple aching muscles and weakness.  The broken down muscle tissue is found in the blood as a protein enzyme called creatine kinase which splits creatine phosphate in the presence of other enzymes and is abbreviated as "CPK".  If there is a very high excess amount of CPK in the blood when the blood is filtered by the kidney it can essentially close up the filter and cause kidney failure, which is why patients who are put on a statin drug are warned to notify their doctor if they have onset of any unusual muscle pain.  This instruction leads to a lot of reports of muscle pain and fear on the part of patients, but has been deemed necessary as a few people have had kidney failure due to rhabdomyolysis and some of those people have died.  With rapid treatment the CPK induced kidney failure is reversible in most patients. 

The examiner explained that, when the Veteran complained of back pain, he was told to stop the statin medication while the pain was investigated.  The investigation revealed he had normal CPK levels, normal renal function and a MRI of his spine found degenerative disc disease that was the likely cause of his back pain.  The examiner opined that the surgical aortic aneurysm did not cause the renal artery stenosis, as the only relationship between the two conditions is that they were both caused by atherosclerotic vascular disease. 

The examiner's opinion was based on a comprehensive review of the medical evidence of record, with a complete rationale and extensive explanation as to how the Veteran's loss of left kidney function could not have been caused by the medication prescribed by the VA. 

The Veteran is competent to describe signs and symptoms of disability which he can observe or experience with his five senses, regardless of any specialized training or knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His complaints of low back pain are credible; however the medical evidence has established that his low back pain was not indicative of kidney failure due to medication, and the Veteran's loss of left kidney function was due to renal artery blockage, and not due to medication.  

The evidence of record does not support the conclusion that the Veteran developed loss of left kidney function due to prescribed medication as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The medical evidence of record shows that the Veteran's loss of left kidney function was caused by his atherosclerotic vascular disease, and related to other risk factors, such as hyperlipidemia, smoking, and age.  Unfortunately the surgery to correct the left renal artery stenosis, was not successful. 

While it is unfortunate that the Veteran lost full function of his left kidney, there is no evidence showing that VA was at fault in causing such, therefore compensation benefits under 38 U.S.C.A. § 1151 for loss of left kidney function are not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.









ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for loss of left kidney function are denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


